PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LITTLE ET AL.  
Application No. 16/209,497
Filed: 4 Dec 2018
For: WRAP MATERIAL TRANSFER DEVICE
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition filed March 11, 2022, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuing application under 37 CFR 1.53(b); (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay.

This application is being revived solely for purposes of continuity.  As continuity has been established by this decision, the application is in favor of continuing application No. 17/097,729 filed November 13, 2020.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Accordingly, since the $200.00 extension of time submitted on March 11, 2022 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credit to petitioner’s Deposit account in due course. 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  
 
 
/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET